UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1633


In re: JOSEPH L. WESTFALL,

                Petitioner.



     On Petition for Writ of Mandamus.       (2:09-cv-00103-JPB)


Submitted:   October 18, 2011               Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph L. Westfall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph L. Westfall petitions for a writ of mandamus

seeking an order directing the Barbour County, West Virginia,

Circuit Court to grant him a new trial.                        Mandamus relief is a

drastic      remedy     and        should    be    used   only     in     extraordinary

circumstances.        Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).             Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought.                             In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

             This     court        does     not    have   jurisdiction          to   grant

mandamus     relief     against       state       officials,     Gurley    v.    Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969),

and   does    not     have    jurisdiction         to   review    final    state     court

orders, District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983).                The relief sought by Westfall is not

available by way of mandamus.                     Accordingly, although we grant

leave to proceed in forma pauperis, we deny Westfall’s petition

for a writ of mandamus.               We also deny Westfall’s pending motion

for the return of his West Virginia driver’s license and other

property.      We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented    in    the     materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    3